DETAILED ACTION
Introduction
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges Applicant’s amendment of claims 1, 3, 7 and 10-12; and cancelation of claims 5 and 6 in Applicant’s Response to Official Action dated 13 November 2020 (“Response”).  Claims 1-4 and 7-12 are currently pending in this application and are subject to examination herein.
Based upon Applicant's amendment of the Specification to recite “UAVs 201” rather than “UVAs 201” (para. [0030]) and “docking and recharging station 109” rather than “docking and charging station 107” (para. [0037]), the Examiner’s prior objection to the Specification on those grounds is withdrawn.
Based upon Applicant's amendment of claim 1 to end with a period, the Examiner’s prior objection to claim 1 on that ground is withdrawn.
Based upon Applicant's amendment of claim 3 to clarify the different claimed wireless charging technologies, the Examiner’s prior rejection of claims 3 and 4 as indefinite under 35 U.S.C. 112(b) on that ground is withdrawn. 
Based upon Applicant's amendment of claim 3 to remove “the recharge” therefrom, the Examiner’s prior rejection of claim 3 as indefinite under 35 U.S.C. 112(b) on that ground is withdrawn.
Based upon Applicant's amendment of claims 10 and 11 to remove “the station” and recite instead “the system”, the Examiner’s prior rejection of claims 10 and 11 as indefinite under 35 U.S.C. 112(b) on that ground is withdrawn.

Response to Arguments
Applicant’s arguments, see Response at pp. 6-7, filed 13 November 2020, with respect to the objection to the Drawings have been fully considered and are persuasive.  The previous objection to the drawings has been withdrawn. 
Allowable Subject Matter & Examiner's Reasons For Allowance
Claims 1-4 and 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or otherwise teach the combination of limitations claimed in the aforementioned claims.  In particular regarding independent claim 1, the prior art of record fails to disclose or otherwise teach a system to efficiently host and recharge unmanned aerial vehicles comprising: 
a platform; 
a ramp which is connected to the platform, the ramp being configured for ground access by an unmanned aerial vehicle equipped with a ground-propulsion system; 
a circuitry and an interface integrated in the platform that are capable of recharging the unmanned aerial vehicle equipped with a ground-propulsion system; 
a moveable shield disposed over the platform; and 
one or more vertical poles moveably coupling the platform to the moveable shield, the one or more vertical poles being disposed substantially central to the platform and the moveable shield; 
wherein the vertical poles are configured to substantially vertically close the moveable shield so as to protect the unmanned aerial vehicle equipped with a ground- propulsion system during recharging.
Specifically, the prior art does not disclose or otherwise teach the claimed combination and, in particular, does not teach a system to host and recharge unmanned aerial vehicles comprising a ramp 
Claims 2-4 and 7-12 depend, either directly or ultimately, from allowable, independent claim 1 and are, therefore, likewise allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDE J BROWN whose telephone number is (571)270-5924.  The examiner can normally be reached on Mon-Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/CLAUDE J BROWN/Primary Examiner, Art Unit 3643